Citation Nr: 1530279	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent prior to May 30, 2006, and in excess of 60 percent since September 1, 2008, for post operative residuals of a total right knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from January 1971 to January 1974 and from February 1978 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim was forwarded to the Board by the Roanoke, Virginia RO.

The Veteran was assigned 100 percent evaluations for his right knee disabilities from March 1, 2005, to April 30, 2006, and from May 31, 2006, to August 31, 2008.  As the Veteran has been assigned the highest possible evaluation for this disability during these periods, the decision below will neither address these periods nor disturb the previously awarded total evaluations.  See generally AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the issue before the Board is limited to that listed on the title page.  To the extent the Veteran has vaguely asserted that a higher evaluation is warranted due to the entirety of his symptomatology (i.e., encompassing disabilities other than the right knee replacement), his assertions may only be viewed as an "intent to file a claim" for increased evaluations.  See 79 Fed.Reg. 57695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155).  If the Veteran wishes to file new claims he should do so directly with the RO using the appropriate forms.


FINDINGS OF FACT

1.  Prior to May 31, 2006, post-operative residuals of a total right knee replacement were not manifested by chronic severely painful motion or weakness; neither right knee ankylosis, right knee motion compensable by more than a 30 percent evaluation, right knee subluxation or lateral instability nor nonunion of the tibia and fibula with loose motion were demonstrated.

2.  As of September 1, 2008, post-operative residuals of a total right knee replacement were not manifested by signs that more closely resemble an amputation of the right lower extremity at the upper third of the thigh.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for post operative residuals of a total right knee replacement prior to May 31, 2006, and in excess of 60 percent since September 1, 2008, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters sent to the Veteran that fully addressed all notice elements.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's right knee disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In November 2012, the appeal was remanded for further development.  There having been substantial compliance with the Board's remand instructions, adjudication of the instant case may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The disability ratings for the Veteran's post operative residuals of a total right knee replacement have been staged per Hart with an evaluation of 30 percent prior to May 31, 2006, and a 60 percent evaluation as of September 1, 2008, pursuant to Diagnostic Code 5055.  See 38 C.F.R. § 4.71a (2014).  The Veteran asserts that his right knee disability is manifested by severe pain, weakness, fatigue, stiffness and instability.  He therefore contends an increased evaluation is warranted throughout the entire course of the instant appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Under Diagnostic Code 5055, replacement of the knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total evaluation for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The word "severe" is not defined by the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  See 38 C.F.R. § 4.6 (2014).  

Increased Evaluation Prior to May 31, 2006

As noted above, the Veteran's right knee disability has been assigned a 30 percent evaluation prior to May 31, 2006.  He contends that his right knee disability was manifested by symptoms of severe pain and weakness and, as such, a higher evaluation is warranted for this period.

The Board notes the record is sparse for this stage of the Veteran's appeal, spanning only from May 1, 2006, to May 31, 2006.  Most treatment records generated during this time and immediately preceding concern the Veteran's right shoulder disability,.  A May 2006 VA treatment record notes the Veteran's right knee disability was one of a number of disabilities for which the appellant was being treated.  At the time, he noted that "[p]hysically I'm OK."  Taking into consideration his back, right side and left knee, the Veteran rated his pain as 9 out of 10.  He reported his pain was worsened by getting out of a vehicle and prolonged walking.  Private treatment records note he reported a dull pain 7 out of 10 and, though he experienced joint stiffness, was totally independent in all activities of daily living.  Finally, just prior to his May 31, 2006, knee surgery, the Veteran complained of increasing pain and was found to have a "marked" limitation of motion with recurrent swelling.

After reviewing the evidence of record, the Board finds that entitlement to an evaluation in excess of 30 percent is not warranted for post operative residuals of a total right knee replacement for the period prior to May 31, 2006.  While the Veteran reported pain of 7 to 9 out of 10, this subjective report was based on total symptomatology, including his back, shoulders and left knee.  There was no objective evidence of severe painful knee motion or weakness that interfered with activities of daily living, ankylosis of the right knee, limitation of motion compensable by more than a 30 percent evaluation, subluxation or lateral instability, or nonunion of the tibia and fibula with loose motion.

In making this determination, the Board has carefully considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional loss due to pain.  Notably, Diagnostic Code 5055 includes the consideration of pain, limitation of motion or weakness in the affected extremity in rating prosthetic knee joint replacement residuals.  While there was evidence of pain, the record does not suggest that the pain resulted in functional impairment beyond what is contemplated by the 30 percent rating under Diagnostic Code 5055.  Indeed, factors such as weakness, fatigability, or incoordination were not indicated in the pertinent record to an extent that would support the assignment of a rating higher than the assigned 30 percent rating.  Thus entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 would not be applicable.  DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).

Furthermore, the Board has considered whether a higher evaluation would be warranted under Diagnostic Codes 5260 and/or 5261, pertaining to a limitation of right knee motion.  However, there are no reports of specific ranges of motion generated during this stage of the Veteran's appeal.  Even though the May 2006 operative report described the limitation of motion as "marked," absent objective findings, it would be speculative to apply Diagnostic Codes 5260/5261 to this stage of the Veteran's appeal.  

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected right knee disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  Finally, there is no objective evidence of instability sufficient, when combined with other symptomatology, to warrant an evaluation higher than 30 percent. 

Accordingly, the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent for post operative residuals of a total right knee replacement for the period prior to May 31, 2006.  38 C.F.R. § 4.71a.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Evaluation As of September 1, 2008

The Veteran's service-connected post-operative residuals of a total right knee arthroplasty have been evaluated as 60 percent disabling as of September 1, 2008.  In considering whether an increased evaluation is warranted as of this date, Diagnostic Code 5055 only allows for a 100 percent rating for a 12 month period following knee replacement.  The law does not allow for an extension of the 100 percent rating.  Instead, after one year, the Veteran is to be rated on the residuals.  In this regard, at 60 percent, the Veteran is receiving the maximum evaluation allowable under Diagnostic Code 5055 (for rating 12 months after knee replacement).

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  The Board also considered the possibility of awarding separate disability evaluations under other potentially applicable Diagnostic Codes, for instance, based on the presence of limitation of motion or right knee instability.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The amputation rule, however, set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Codes 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.

Thus, assuming arguendo, that the hypothetical elective level of the amputation is above the knee joint, a 60 percent combined rating would be the maximum assignable under the "amputation rule" set forth in 38 C.F.R. § 4.68 and Codes 5161, 5162-5164, since the prosthetic right knee joint does not involve the upper third of the right thigh.  In other words, the 60 percent rating currently in effect for post operative residuals of a total right knee replacement is the maximum assignable irrespective of the intensity of disability at the elective level, middle and lower third of the right thigh.

Therefore, as a matter of law, entitlement to an evaluation in excess of 60 percent for post operative residuals of a total right knee replacement since September 1, 2008 is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law).

Final Considerations

The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The effects of his disability, including stiffness, instability, weakness and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, the question of entitlement to total disability rating based on individual unemployability is an element of all increased-rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, though, the January 2013 VA examination report indicates the Veteran remains employed, and there is no assertion by the appellant otherwise.  Therefore, remand or referral of a derivative claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is unnecessary as there is no suggestion of unemployability owing to this service-connected right knee disability.



ORDER

Entitlement to an evaluation in excess of 30 percent prior to May 31, 2006, and in excess of 60 percent as of September 1, 2008, for post operative residuals of a total right knee replacement is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


